Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on November 22, 2022 has been entered. Claim 20 have been amended. No claim has been canceled. Claims 21 and 22 have been added. Claims 1 — 22 are still pending in this application, with claims 1, 11 and 15 being independent. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 is the same as claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 8, 11, 13, 15, 17 and 19 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Patent Application Publication 2018/0143644), hereinafter referred as Li.

Regarding claim 1, Li discloses a system, including one or more data processing apparatuses, for estimating a heading of an object (Fig. 1, [0014], “the system […] performing trajectory prediction of one or more vehicles within a driving scenario”), comprising: 
a first heading estimation subsystem configured to process sensor data representing measurements of the object to generate a first heading estimation for the object ([0040], “the behavior prediction module 307 calculates and generates one or more predicted travel trajectories of another object such as a vehicle, a pedestrian, and/or a biker”), the first heading estimation representing a direction that the object is facing in an environment (implicit for determining the trajectory); and 
a second heading estimation subsystem configured to process the first heading estimation for the object and at least one additional input to generate a second heading estimation for the object, the second heading estimation for the object representing a refinement of the first heading estimation ([0044], “The trajectory enhancement module 310 […] refines the predicted travel trajectories produced by the behavior prediction module 307.”).

Regarding claim 5 (depends on claim 1), Li disclosed the system wherein the system comprises a plurality of preliminary heading estimation subsystems including the first heading estimation subsystem (Fig. 4, [0045 – 0051], behavior prediction module 307, scenario detection module 308), and each preliminary heading estimation subsystem is configured to independently generate a respective preliminary heading estimation for the object (Fig. 4, [0045 – 0051]), wherein the second heading estimation subsystem is configured to process the preliminary heading estimations for the object, including the first heading estimation for the object, to generate the second heading estimation ([0044, 0051], trajectory enhancement module 310).

Regarding claim 6 (depends on claim 5), Li disclosed the system wherein the plurality of preliminary heading estimation subsystems includes at least two of: a point cloud-based heading estimation subsystem configured to process point-cloud data to generate a first preliminary heading estimation for the object ([0020], LIDAR sensor. It is implicit that the LIDAR system outputs a point cloud); a road-based heading estimation subsystem configured to process roadgraph data and an indication of a location of the object to generate a second preliminary heading estimation for the object ([0028, 0032], map data to localize objects and provide trajectory predictions); or a motion-based heading estimation subsystem configured to process motion data to generate a third preliminary heading estimation for the object.

Regarding claim 7 (depends on claim 1), Li disclosed the system wherein the object is an automotive vehicle, a cyclist, or a pedestrian located within a proximity of an autonomous vehicle ([0033, 0040], “The objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc..”), and the sensor data that represents the measurements of the object is based on signals captured by one or more sensor subsystems on-board the autonomous vehicle (Fig. 5, block 501, [0052], “the processing logic receives sensor data from one or more sensors of an autonomous vehicle (e.g., autonomous vehicle 101)”).

Regarding claim 8 (depends on claim 1), Li disclosed the system further comprising a trajectory prediction subsystem configured to predict a future trajectory of the object using the second heading estimation ([0040], "predicted trajectory", "a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability").

Regarding claim 11, Li discloses a computer-implemented method (Fig. 1, [0014], “the system […] performing trajectory prediction of one or more vehicles within a driving scenario”), comprising: 
receiving sensor data that represents measurements of an object that was detected within a proximity of a vehicle (Fig. 5, block 501, [0052], “the processing logic receives sensor data from one or more sensors of an autonomous vehicle (e.g., autonomous vehicle 101)”); 
processing the sensor data with one or more preliminary heading estimation subsystems to respectively generate one or more preliminary heading estimations for the object ([0040], “the behavior prediction module 307 calculates and generates one or more predicted travel trajectories of another object such as a vehicle, a pedestrian, and/or a biker”); 
processing two or more inputs ([0040 – 0043], input from output of the behavior prediction module 307, and The scenario detection module 308) with a second heading estimation subsystem to generate a refined heading estimation for the object ([0044], “The trajectory enhancement module 310 […] refines the predicted travel trajectories produced by the behavior prediction module 307.”), the two or more inputs including the one or more preliminary heading estimations for the object ([0040 – 0044], output of the behavior prediction module 307); and 
providing the refined heading estimation for the object to an external processing system ([0044]).

Regarding claim 20 (depends on claim 15), Li disclosed the system further comprising predicting a future trajectory of the object using the refined heading estimation ([0040], "predicted trajectory", "a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability"; [0054]).

Regarding claims 13, 15, 17, 19 and 21, they are corresponding to claims 6, 11, 6, 7 and 20, respectively, thus, they are rejected for the same reason set forth for claims 6, 11, 6, 7 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 4, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sung et al. (“Robobarista: Learning to Manipulate Novel Objects via Deep Multimodal Embedding”, IDS), hereinafter referred as Sung.

Regarding claim 2 (depends on claim 1), Li disclosed the system wherein the first heading estimation subsystem comprises point-cloud data representing measurements of the object based on signals obtained by at least one of a light detection and ranging sensor (LIDAR) subsystem, a camera subsystem, or a radio detection and ranging (RADAR) subsystem ([0020], LIDAR sensor. It is implicit that the LIDAR system outputs a point cloud).
However, Li fails to explicitly disclose the system comprising a neural network-based classifier configured to process projections of point-cloud data to generate the first heading estimation for the object.
However, in a similar field of endeavor Sung discloses a system for learning to manipulate novel objects via deep multimodal embedding (abstract). In addition, Sung discloses the system comprising a neural network-based classifier configured to process projections of point-cloud data to generate the estimation for the object (p.3, right col.: "Our work builds on deep neural network to embed three different modalities of point cloud ... ", fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and comprising a neural network-based classifier configured to process projections of point-cloud data to generate the first heading estimation for the object. The motivation for doing this is that the system can be artificial intelligent.

Regarding claim 3 (depends on claim 2), Li disclosed the system wherein the neural network-based classifier comprises a plurality of point-cloud subnetworks that are each configured to operate on a different respective projection of the point-cloud data, each point-cloud subnetwork comprising a convolutional stack having one or more convolutional layers (Parallel processing of multiple regions of interest by sub-networks is generally known to the skilled person. Li explicitly refers to the detection of multiple objects (e.g. [0027], "vehicle(s)"), thus hinting to parallel processing).

Regarding claim 4 (depends on claim 1), Li fails to explicitly disclose the system wherein the second heading estimation subsystem comprises at least one of a decision tree, a neural network, or a regression model.
However, in a similar field of endeavor Sung discloses a system for learning to manipulate novel objects via deep multimodal embedding (abstract). In addition, Sung discloses the system comprising a neural network (p.3, right col.: "Our work builds on deep neural network to embed three different modalities of point cloud ... ", fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and the second heading estimation subsystem comprising a neural network. The motivation for doing this is that the system can be artificial intelligent.

Regarding claims 12 and 16, they are corresponding to claims 2 and 4, respectively, thus, they are rejected for the same reason set forth for claims 2 and 4.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.

Regarding claim 9 (depends on claim 1), Li disclosed the system wherein the first heading estimation subsystem comprises a classifier configured to generate the first heading estimation for the object, and the first heading estimation comprises a plurality of confidence scores ([0040], likelihood), each confidence score corresponding to a different respective heading time/timestamp and representing a likelihood that the heading of the object falls within the respective heading time/timestamp ([0051]).
Li disclosed the claimed invention except for different respective heading interval. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different respective heading interval for timestamp, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 10, 14, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Cebon et al. (UK Patent Application Publication GB 2541354, IDS), hereinafter referred as Cebon .

Regarding claim 10 (depends on claim 1), Li disclosed the system wherein the second heading estimation subsystem comprises a timing process ([0051], timestamping) and a heading estimation model (Fig. 4), and the heading estimation model configured to process the timing heading estimation and the at least one additional input to generate the second heading estimation for the object ([0049 - 0051], timestamping and gesture).
However, Li fails to explicitly disclose the timing process is a temporal filter configured to process respective heading estimations from the first heading estimation subsystem for a current time step and at least one previous time step to generate a time-averaged heading estimation.
However, in a similar field of endeavor Cebon discloses a system for predicting vehicle trajectory (abstract). In addition, Cebon discloses the system comprising a temporal filter configured to process respective heading estimations for a current time step and at least one previous time step to generate a time-averaged heading estimation (p.22, l. 17 - 28, Kalman filters). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and comprising a temporal filter configured to process respective heading estimations for a current time step and at least one previous time step to generate a time-averaged heading estimation. The motivation for doing this is to solve the problem of providing a more accurate determination of the object's trajectory.

Regarding claims 14 and 18, they are corresponding to claim 10, thus, they are rejected for the same reason set forth for claims claim 10.

Regarding claim 22 (depends on claim 1), Li disclosed the system wherein the second heading estimation subsystem comprises a timing process ([0051], timestamping) and a heading estimation model (Fig. 4), and the heading estimation model configured to process the timing heading estimation and the at least one additional input to generate the second heading estimation for the object ([0049 - 0051], timestamping and gesture).
	However, Li fails to explicitly disclose the first heading estimation subsystem is configured to process to generate the preliminary heading estimation for the object at the current time step comprises motion data that describes a motion of the object over a period of time, wherein the second heading estimation subsystem is configured to process the preliminary heading estimation for the object at the current time step and one or more additional heading estimations for the object at one or more preceding time steps to generate the second heading estimation for the object.
However, in a similar field of endeavor Cebon discloses a system for predicting vehicle trajectory (abstract). In addition, Cebon discloses the system wherein process to generate the preliminary heading estimation for the object at the current time step comprises motion data that describes a motion of the object over a period of time (p.22), wherein to process the preliminary heading estimation for the object at the current time step and one or more additional heading estimations for the object at one or more preceding time steps to generate the second heading estimation for the object (p.22, l. 17 - 28, Kalman filters to smooth the trajectory). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li, and process to generate the preliminary heading estimation for the object at the current time step comprises motion data that describes a motion of the object over a period of time, wherein the second heading estimation subsystem is configured to process the preliminary heading estimation for the object at the current time step and one or more additional heading estimations for the object at one or more preceding time steps to generate the second heading estimation for the object. The motivation for doing this is to solve the problem of providing a more accurate determination of the object's trajectory.

Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive. 

Regarding claims 1, 11 and 15, the Applicant alleges: “
Independent claim 1 is directed to a "[a] system[] ... for estimating a heading of an object." The recited system includes a "first heading estimation subsystem" configured to generate a "first heading estimation" for an object and a "second heading estimation subsystem" configured to generate a "second heading estimation" for the object. The "first heading estimation represent[s] a direction that the object is facing in an environment," and the "second heading estimation ... represent[s] a refinement of the first heading estimation." 
The cited portions of Li do not disclose or suggest at least the above-recited features of claim 1 for generating estimations of the "heading" of an object. Li instead describes techniques for predicting "trajectories" of vehicles nearby an autonomous vehicle. This is discussed, for example, in paragraph [0014] of Li: 
	……
Li's description at paragraphs [0040] and [0044], cited in the Office Action (pp. 2-3), similarly pertains to vehicle trajectory prediction: 
……
	……
Li's predicted travel trajectories thus indicate predictions of a target object's future movements, such as whether the target "will travel or walk in the predicted trajectory." Id., [0040]. This is evident from the examples of trajectory predictions 604A, 604B illustrated in FIG. 6A: 
Li's "trajectory" predictions are not "heading" estimations as recited in the claims of the present application. The specification and claims of the present application explicitly distinguish between an object's "heading" and its "trajectory." Indeed, claim 1 specifically describes the "first heading estimation" as "representing a direction that the object is facing in an environment," and the "second heading estimation" as representing a "refinement" of the first heading estimation. Claim 8 depends from claim 1 and further recites "a trajectory prediction subsystem [as] configured to predict a future trajectory of the object using the second heading estimation." The "trajectory" of the object is thus a different quantity from its "heading" in the present application. 
According to the specification, for example, "[w]hen [a] vehicle is moving in reverse, the heading and direction of motion of the vehicle can be opposite of each other" since the heading indicates the direction that the target object or vehicle is facing (e.g., an orientation) while the trajectory relates to a movement of the target object or vehicle over time. Spec., 11:3-15; see also id., 1:17-18 ("The heading of an object generally refers to a direction in a particular coordinate system that the object is facing at a particular time."). Unlike the claimed "heading" estimations, Li's trajectory predictions describe predicted travel of a vehicle rather than the "direction that the object is facing in an environment" such as the object's orientation.”

Examiner’s response:
	The Examiner respectfully disagrees.
	Li discloses a method to predict and/or to modify predicted trajectories (heading direction) for an autonomous vehicle (object) based on other things (gesture or other vehicle(s)) detected on the road (abstract).
In paragraph [0014] of Li: 

According to some embodiments, the system emulates communication between human beings and resolve driving difficulties within a driving environment by performing trajectory prediction of one or more vehicles within a driving scenario (e.g., stop sign junction) to produce several predicted trajectories of the vehicles. The system detects or recognizes one or more gestures (e.g., human gestures) from the vehicles and emits one or more gestures for communication with the vehicles based on the detected gestures. The emitted gestures imitate, for example, gestures of a human being. Based on the detected and emitted gestures, the system corrects or modifies the predicted trajectories of the vehicles and effectively makes driving decisions for an autonomous vehicle using the modified trajectories. The modified trajectories determine whether the autonomous vehicle, for example, is to yield to or overtake the vehicles within the driving scenario.
	(emphasis added)
In paragraph [0040] of Li: 

Based on the sensor data, the behavior prediction module 307 calculates and generates one or more predicted travel trajectories of another object such as a vehicle, a pedestrian, and/or a biker, with each of the predicted travel trajectories having an associated probability. The associated probability, for example, may be a likelihood or probability that the other vehicle or pedestrian will travel or walk in the predicted trajectory associated with the probability.

In paragraph [0044] of Li: 

The trajectory enhancement module 310 leverages the detected and emitted gestures, and refines the predicted travel trajectories produced by the behavior prediction module 307. For example, the trajectory enhancement module 310 may remove some of the predicted travel trajectories that are unlikely or improbable to occur, and maintain the more probable predicted travel trajectories or the ones having reasonable associated probabilities (e.g., greater than or equal to 30%, 40% or 50%).
 
Also exhibited in Fig. 6A and 6B. 
	All above sections of Li are predicting and modifying travel trajectories for the autonomous vehicle (object) based on other things (gesture or other vehicle(s)) detected on the road, so that the autonomous vehicle can be controlled without incur an accident. As also shown in Figs. 6A and 6B, it is to predict or modify travel trajectories 605 or 615 based on 604A and 604B. Predicting or modifying travel trajectories for the autonomous vehicle (object) is estimating heading (facing) direction for the autonomous vehicle (object).
Thus, Li teaches the claimed limitation “
a first heading estimation subsystem configured to process sensor data representing measurements of the object to generate a first heading estimation for the object, the first heading estimation representing a direction that the object is facing in an environment; and 
a second heading estimation subsystem configured to process the first heading estimation for the object and at least one additional input to generate a second heading estimation for the object, the second heading estimation for the object representing a refinement of the first heading estimation.”

	Therefore, claims 1, 11 and 15 are anticipated by Li.

Regarding claims 2, 12 and 16, the Applicant alleges: “
Applicant respectfully submits the rejections of claims 2, 12, and 16 should be withdrawn for the additional reason that Sung not disclose or suggest the recited use of "projections" of point-cloud data to generate a heading estimation. The specification of the present application distinguishes between "a 3D representation of [a] point cloud" and "2D projections of the point cloud." Spec., p. 13. More specifically, the specification explains that "[a] projection is a mapping of the point cloud onto a particular projection plane." Id. "Different projection planes can be employed to provide different views of the target object." Id. "For example, the system can generate projections representing a back-left view, a back-right view, and a top-down view, to name just a few possibilities, and the projections can be processed by the point cloud-based heading estimator 306a to generate heading estimation 314a." Id. 
The cited portions of Sung do not describe such "projections" of a point-cloud data, let alone the use of such projections for heading estimation. The Office Action cites a portion of Sung that states "Our work builds on deep neural network to embed three different modalities of point-cloud, language, and trajectory into shared embedding space while handling lots of label- noise originating from crowd-sourcing." Sung, p. 3. This disclosure is silent as to "projections" of point-cloud data as recited in claims 2, 12, and 16, however. Elsewhere, Sung actually confirms that its system uses 3D representations of point-cloud data rather than projections of point-cloud data as claimed: "Each instance of a point-cloud ... is represented as a set of [] points in three-dimensional Euclidean space ... ." Id., p. 4.; see also id., p. 5 ("each voxel spanning a cube of 1 x 1 x 1 (cm) ..."). 

Examiner’s response:
	The Examiner respectfully disagrees.
Sung discloses, in page 2, left column, para. 3, that:
In this work, we use deep neural networks to learn a shared embedding between the combination of object parts in the environment (point-cloud) and natural language instructions, and manipulation trajectories (Fig. 3). This means that all three modalities are projected to the same feature space. We introduce an algorithm that learns to pull semantically similar environment/language pairs and their corresponding trajectories to the same regions, and push environment/ language pairs away from irrelevant trajectories based on how irrelevant
these trajectories are. Our algorithm allows for efficient inference because, given a new instruction and point-cloud, we only need to find the nearest trajectory to the projection of this pair in the learned embedding space, which can be done using fast nearest-neighbor algorithms [45]. (emphasis added)

In page 5, Fig. 3, that:

Fig. 3. Deep Multimodal Embedding: Our deep neural network learns
to embed both point-cloud/natural language instruction combinations and
manipulation trajectories in the same space. This allows for fast selection
of a new trajectory by projecting a new environment/instruction pair and
choosing its nearest-neighbor trajectory in this space. (emphasis added)

In page 6, right column, para. 3, that:

 … our model for projecting from point-cloud and language features to the shared embedding h3 is as follows:
In page 6, right column, last para., that:

The previous approach to this problem [61] required projecting the combination of the current point-cloud and natural language instruction with every trajectory in the training set through the network during inference. Here, we pre-compute the representations of all training trajectories in h3, and need only project the new point-cloud/language pair to h3 and find its nearest-neighbor trajectory in this embedding space. As shown in Section VIII-C, this significantly improves both the runtime and accuracy of our approach and makes it much
more scalable to larger training datasets like those collected with crowdsourcing platforms. (emphasis added)

Also, see Fig. 12 and corresponding section.
Thus, Sung teaches process projections of the point-cloud data to generate the estimation for the object. 
Therefore, claims 2, 12 and 16 are unpatentable over Li in view of Sung.

Regarding to the rest of claims, the Applicant does not argue for the rest of claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668